For the reasons set forth in our opinion of October 28, 1943,19 So.2d 104, this case was remanded to the Tenth District Court, Natchitoches Parish, Louisiana, for completion of the record. The matter now comes before us on a showing by the plaintiff-appellee to the effect that documentary evidence of the tax redemption has been lost. In support of this statement with reference to the lost document, there are attached certificates of the clerk to the effect that a search of the Clerk's Office has failed to disclose the redemption certificate, and of the Sheriff and Tax Collector to the effect that redemption was actually made and receipt issued. Plaintiff-appellee prays that in the event this Court does not accept the certificates as above noted, the cause be again remanded for the purpose of retrial.
The application is opposed by the intervenor-appellant on the ground that the petition of appellee setting forth reasons for inability to comply with the order of this Court was filed after the delay for rehearing had elapsed. The nature of the matter submitted to this Court for determination has no possible connection with an application for rehearing on the Court's original order to remand, and, therefore, we find no merit in the contention advanced by the intervenor.
Accordingly, it is ordered that this case be remanded to the Tenth District Court in and for Natchitoches Parish, Louisiana, for retrial only with reference to the taking of evidence upon the point set forth in our original opinion of October 28, 1943.